Citation Nr: 1626140	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected sarcoidosis, to include the propriety of a reduction to 0 percent, effective September 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2008, March 2009, and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the April 2008 decision, the RO granted entitlement to service connection for sarcoidosis with an evaluation of 30 percent effective June 29, 2007.  In the March 2009 decision, the RO proposed to reduce the assigned disability rating for the Veteran's service-connected sarcoidosis disability from 30 percent to 0 percent.  In the June 2009 decision, the RO effectuated the proposed reduction in the assigned disability rating for sarcoidosis from 30 percent to 0 percent, effective September 1, 2009. 

In June 2009, the Veteran testified at an informal hearing before a Decision Review Officer (DRO) at the RO.  In June 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of these hearings are associated with the claims file. 

In August 2015 the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's sarcoidosis was initially rated as 30 percent disabling based on treatment with a corticosteroid in an April 2008 rating decision with an effective date of June 29, 2007, the date of the Veteran's claim.  The Veteran submitted a statement in November 2008 disagreeing with the initial 30 percent rating and requesting an increase to 60 percent based on extraschedular consideration.  Subsequently, the RO reduced the Veteran's rating to a non-compensable rating as of September 1, 2009.  The Veteran disagreed with the initial rating as well as the reduction and this appeal ensued.  

In light of the medical evidence of record, another medical opinion is necessary to reconcile the contradictory medical opinions.  

The Veteran was examined by a VA examiner in August 2007.  The VA examiner noted that the Veteran's sarcoidosis had gotten progressively worse since onset and he was using Combivent and Asmanex.  The September 2007 pulmonary function testing was interpreted as a diminished diffusion capacity consistent with COPD.

Results from pulmonary function testing performed at a January 2009 VA examination showed a diffusion capacity of the lung for carbon dioxide of 60 percent and the impression given was moderate severity COPD with no response to bronchodilator, as well as airtrapping and diminished diffusion capacity consistent with COPD.  The January 2009 VA examiner pointed out that the Veteran's sarcoidosis has been stable for many years and is overshadowed by the non-service connected COPD.  The January 2009 VA examiner noted that restrictive changes would be expected with active advancing sarcoidosis on pulmonary function testing.  However, the Veteran's pulmonary function testing showed chronic obstructive changes without restriction and the VA examiner noted the diminished diffusion capacity was consistent with COPD.  Further, the VA examiner explained that sarcoidosis resolves, improves, or stabilizes in 60 to 90 percent of patients without treatment and remissions often occur within the first six months, though sometimes taking up to five years.  Evidence of advancing sarcoidosis might include problems with calcium metabolism, progressive lung scarring, right heart failure, or bleeding from the lungs.  The VA examiner noted that the Veteran exhibits stable lung scarring, no evidence of right heart failure, or bleeding from the lungs.  The January 2009 VA examiner concluded by noting that the Veteran does not have extra-pulmonary manifestations of sarcoidosis.  

The January 2013 VA examiner noted that the Veteran does not require the use of oral or parenteral corticosteroids, but does require the use of daily bronchodilator therapy.  The VA examiner reported no findings, signs, or symptoms attributable to sarcoidosis, including physiologic impairment, cardiac involvement, fever, night sweats, or weight loss.  The VA examiner noted that the Veteran's chest imaging was stable when compared to the October 2009 and July 2008 imaging and that the Veteran's pulmonary medication is for his COPD secondary to tobacco abuse.  In terms of the functional impact of the Veteran's sarcoidosis on his ability to work, the VA examiner found none.  The VA examiner pointed out that the Veteran's sarcoidosis had remained stable with no pulmonary or extra-pulmonary manifestations, did not cause pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids, and did not cause pulmonary involvement systemic high dose (therapeutic) corticosteroids for control.  The VA examiner noted pulmonary function testing conducted in August 2012 and found that the Veteran's level of disability was most accurately represented by his FVC level, which indicated only 68 to 72 percent of predictive levels.  

At the November 2015 VA examination, the VA examiner attributed the Veteran's stable lung infiltrates to his sarcoidosis but denied a relation between sarcoidosis and ophthalmologic, renal, cardia, neurologic, or other organ system.  Pulmonary function testing revealed diffusing capacity (DLCO) that was 69 percent of the predicted value.  The Veteran's FVC was 82 percent the predicted value and his FEV1 was 56 percent.  The November 2015 VA examiner opined that the Veteran's FEV1/FVC levels reflect the severity of his asthma and COPD while his DLCO levels represent the severity of his sarcoidosis.  The November 2015 examiner explained DLCO represents the lung tissue and gas exchange and noted that the Veteran's DLCO levels have improved by eleven percent in eight years.  The VA examiner found that the Veteran's FEV1 and FVC levels have been stable between 2005 and 2015.  Finally, the VA examiner noted that the Veteran was granted SSA benefits due to his COPD and would not have work restrictions due to his sarcoidosis.  

The record also contains opinions by the Veteran's providers, including statements in June 2009, August 2014, and May 2016 by the Veteran's treating nurse, that the Veteran's sarcoidosis is active and being treated with corticosteroids.  The Veteran's doctor opined in January 2011 that there is a pattern of changes on his pulmonary function testing and imaging consistent with COPD and if the Veteran had not smoked it would be more likely that sarcoidosis was casually related to his condition.  Further, the doctor noted that sarcoidosis is often self-limited and apparently no therapy was employed.  However, in February 2011 the same provider opined that the Veteran's chest imaging, pulmonary function testing, and angiotensin-converting enzyme (ACE) levels were suggestive of continued active sarcoidosis.  The doctor continued on to note that the Veteran did clearly have active sarcoidosis.

First, an opinion is necessary as to whether the Veteran has active disease or residuals related to his sarcoidosis.  The January 2009 and November 2015 VA examiners found the Veteran's sarcoidosis to be not active, while statements from the Veteran's treating nurses and doctors from June 2009, February 2011, August 2014, and May 2016, indicate that the Veteran's sarcoidosis is still active.  Further, the January 2009 and November 2015 VA examiners concluded that the Veteran's lung scarring is a residual of his sarcoidosis, but January 2013 VA examiner found no findings, signs, or symptoms attributable to sarcoidosis, even after a review of chest imaging from July 2008, October 2009, and January 2013.

Second, if the Veteran's sarcoidosis is either active or there are residuals of this disease, further clarification is required under diagnostic code 6600. 38 C.F.R. § 4.97.  When the Veteran's sarcoidosis is active or results in residuals, it may be rated based on the limitations it causes on pulmonary function testing according to diagnostic code 6600.  However, the Veteran also has non-service connected pulmonary disabilities of COPD and asthma.  Thus, a medical opinion is necessary to differentiate which signs and symptoms reflect the active sarcoidosis disease or residuals of that disease, if any, and which signs and symptoms reflect the Veteran's COPD and asthma.

Further, diagnostic code 6600 requires evaluating the effect of the Veteran's sarcoidosis has based on the results of his pulmonary function testing.  The September 2007 pulmonary function testing was interpreted as a diminished diffusion capacity consistent with COPD.  The January 2009 VA examiner noted that restrictive changes would be expected with active advancing sarcoidosis on pulmonary function testing.  However, the Veteran's pulmonary function testing showed chronic obstructive changes without restriction and the examiner noted the diminished diffusion capacity was consistent with COPD.  The January 2013 VA examiner opined the Veteran's sarcoidosis has remained stable with no pulmonary or extra-pulmonary manifestations.  Yet, the January 2013 examiner also opined that the Veteran's FVC percentage most accurately reflects the level of disability based on the Veteran's sarcoidosis, and the Veteran's FVC percentage was only 68 to 72 percent of predictive levels.  In contrast, the November 2015 VA examiner opined that the Veteran's FEV1/FVC levels reflect the severity of his asthma and COPD while his DLCO levels represent the severity of his sarcoidosis.  The November 2015 examiner explained DLCO represents the lung tissue and gas exchange and noted that the Veteran's DLCO levels have improved by eleven percent in eight years.  Thus, a medical opinion is necessary to determine whether the Veteran's DLCO or FEV1/FVC levels are representative of any residuals or active sarcoidosis.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-conencted disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature of the Veteran's sarcoidosis.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place.  In regard to the Veteran's sarcoidosis, the examiner's attention is directed to the August 2007, January 2009, January 2013 and November 2015 VA examination reports as well as the statements of the Veteran's doctors and nurses from June 2009, February 2011, August 2014, and May 2016.

In the report of the examination, the examiner should:

(a) provide an opinion as to whether the Veteran's service-connected sarcoidosis is active or results in residuals.  Please address whether the scarring of the Veteran's lungs identified by January 2009 and November 2015 examiners represents residuals or active sarcoidosis;

(b) provide an opinion describing the different signs and symptoms, if any, caused by the Veteran's sarcoidosis or residuals and the signs and symptoms attributable to his COPD or asthma;

(c) as to the Veteran's pulmonary function testing, please provide an opinion as to what specific tests (i.e. FEV1, FVC, or DLCO), if any, reflect the limitation caused by active sarcoidosis or residuals from sarcoidosis.  Please highlight which pulmonary function testing records reflect limitations, if any, from the Veteran's active sarcoidosis or residuals of sarcoidosis, if any.  

3.  Review the record and readjudicate the claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


